THOMPSON, Presiding Judge,
concurring in the result.
I agree with some of the sentiments expressed by Judge Pittman in his dissent. However, after considering the judgment of the trial court and applying the ore tenus presumption in favor of its evidentia-ry findings, I agree that the paternal grandparents failed to present clear and convincing evidence to overcome the presumption in favor of the decision made by these fit parents, to which significant weight must be given. Therefore, I concur in the result of the main opinion.